Citation Nr: 0816751	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A cerebrovascular accident was caused by service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Cerebrovascular accident is proximately due to or the result 
of service-connected diabetes mellitus. 38 C.F.R. § 3.310(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the fully 
favorable decision, discussed below, the Board finds that any 
incomplete notice is harmless error.


Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.  

In a December 2001 rating decision, the RO awarded service 
connection for diabetes.

A July 2004 VA outpatient record shows the veteran reported a 
one-week history of sudden right face and right arm symptoms.  
There was no speech difficulty.

In December 2004, the veteran underwent VA examination.  He 
related that seven months ago, he developed right hemisensory 
loss and was told by his doctor that he had a stroke.  It had 
not improved or worsened since then.  On examination, there 
was no facial weakness.

A December 2004 VA outpatient record shows a notation of a 
cerebrovascular accident, related to uncontrolled diabetes 
mellitus and other risk factors.

A December 2005 VA outpatient record shows the veteran 
complained of pain and numbness in the right face and right 
upper extremity since a probable cerebrovascular accident in 
June or July.  The assessment was pain for eighteen months in 
the right face and right arm.  The physician noted 
assessments of cervical radiculopathy versus diabetes 
mellitus versus post-cerebrovascular accident thalamic pain 
syndrome.  The VA provider doubted the latter.

In October 2007, the veteran underwent VA examination.  His 
claims file was reviewed.  Diabetes was diagnosed in 1998, 
around the same time hypertension was diagnosed.  There was 
evidence of poor control of diabetes and possible 
noncompliance.  The examiner noted that the veteran's 
complaints in July 2004 were not exactly those of diminished 
sensation, weakness, or incoordination.  They were primarily 
those of some pain or discomfort in the right face and entire 
right upper extremity.

More than pain, the veteran described that it felt as if his 
arm was not there, not doing anything, or asleep.  The 
veteran complained of feeling that the right side of his 
mouth did not work, that his speech was slurred, and that he 
did not pronounce things well.  He denied any element as 
actual expressive or receptive aphasia.  With reference to 
his arm, the veteran described feeling that his thumb was not 
there, even though it was not actually numb or weak.  His 
only stated functional impairment attributed to his right 
thumb is having to switch hands after using the bathroom.  He 
continued to eat with his right hand and denied any weakness 
in the right upper extremity.  While he is able to close his 
right eye, the veteran complained of a feeling of dryness in 
that eye, even though it teared often.

A CT scan conducted in December 2006 shows the veteran 
demonstrated mouth asymmetric.  On neurological examination, 
the examiner was unable to determine any cranial nerve 
deficits.  There was no objective showing of facial weakness, 
mouth asymmetry, or facial asymmetry.  There was a subtle but 
very definite asymmetry and two-point discrimination in 
sensation testing, it being less on the dominant right side 
then in the left upper extremity.

The examiner opined that the veteran sustained a 
cerebrovascular accident, supported by his history, the CT 
scan, and some subtle physical findings at this time.  It 
caused continuing residual symptoms of thalamic pain, the 
result of the location of the cerebrovascular accident.  The 
symptoms were stable and not progressively worse.  The risk 
factors for the stroke were of his long and equal standing 
hypertension and diabetes mellitus.  The hypertension is more 
the predominant risk factor in the case of the 
cerebrovascular accident.

Based on this opinion, the Board finds that the veteran's 
cerebral vascular accident can be attributed to his service-
connected disability.  The examiner indicated that diabetes 
mellitus and hypertension were both risk factors for a 
cerebrovascular accident, even stating that hypertension was 
the more predominant risk.  However, since the examiner, at 
least in part, attributed the veteran's cerebrovascular 
accident to his diabetes mellitus, the Board finds that the 
evidence is at least in equipoise as to whether residuals of 
the cerebrovascular accident are secondary to his service-
connected disability.  Accordingly, a grant of service 
connection is in order.  

As there is competent evidence of residuals of a 
cerebrovascular accident and a competent opinion that this is 
at least partly due to the service-connected diabetes 
mellitus, the Board finds that service connection is 
warranted.


ORDER

Service connection for residuals of a cerebrovascular 
accident, claimed as secondary to service-connected diabetes 
mellitus, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


